Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on January 24, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 3, 5, 9 and 13-16 have been acknowledged. Claims 2 and 18-20 have been canceled.
In view of the amendment of claim 14, Applicant amended the claim and deleted “an image capture means”. Claim 19 was canceled. Thus, “means” in those claims are no longer recited.

Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed January 24, 2021 have been fully considered. 
Examiner received a result of the review of the office action from SPE (DEVONA FAULK) on 1/13/2021. The SPE did a prior art search and found a relative prior art reference Yamamoto (US 2007/0279318 A1). The prior art Yamamoto discloses the limitations recited in previous claim 2 and obviously modifies the prior art reference Ohkawa to improve the image display apparatus. In additional, Examiner has completed the additional search. However, Examiner has not discovered any additional prior art which taken alone or in combination fully teaches the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin D. Lee (Registration No. 68,164) on March 04, 2021.

Please amend claim 1 as follows:
 	1. (Currently Amended) An electronic device comprising:
	a main body wearable on a head of a user;
	a display coupled to the main body to be detachable to the main body; and
	a controller configured to generate images to implement the images on the display while the display is mounted on the main body,
wherein the main body includes a first coupler formed on a position where the display is mounted,
	the display includes a second coupler which is formed on a position facing the first coupler to be attachable to the first coupler, and
,
wherein the first coupler has a first groove and a first magnetic body is installed in the first groove,
	wherein the second coupler has a second groove, a second magnetic body having the same magnetic pole as the first magnetic body is installed in the second groove, and a bracket protruding from the second groove is installed in the second groove, and
	wherein in the bracket, a third magnetic body having a different magnetic pole from the first magnetic body is installed on a surface facing the first magnetic body and a fourth magnetic body having the same magnetic pole as, and a smaller magnetic force than, the third magnetic body is installed on a surface facing the second magnetic body.

Please amend claim 3 as follows:
3. (Canceled)

Please amend claim 4 as follows:
4. (Currently Amended) The electronic device of claim 1, wherein the first to fourth magnetic bodies are made of an electromagnet capable of adjusting a magnetic force by a current supplied thereto, and
	the first coupler is provided with a first elastic body capable of pressing the bracket by a restoring force at a portion coming into contact with the bracket.
	
Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to an electronic device. The claim requires a main body wearable on a head of a user and a display coupled to the main body to be detachable to the main body; the main body includes a first coupler formed on a position where the display is mounted, the display includes a second coupler which is formed on a position facing the first coupler to be attachable to the first coupler, and the first coupler and the second coupler are attachable to each other by a magnetic force. In additional, the claim specifically requires “wherein the first coupler has a first groove and a first magnetic body is installed in the first groove, wherein the second coupler has a second groove, a second magnetic body having the same magnetic pole as the first magnetic body is installed in the second groove, and a bracket protruding from the second groove is installed in the second groove, and wherein in the bracket, a third magnetic body having a different magnetic pole from the first magnetic body is installed on a surface facing the first magnetic body and a fourth magnetic body having the same magnetic pole as, and a smaller magnetic force than, the third magnetic body is installed on a surface facing the second magnetic body”. Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claim 1. Accordingly, claim 1 is allowed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XILIN GUO/Primary Examiner, Art Unit 2616